345 P.2d 723 (1959)
Eugene DECHANT, Plaintiff in Error,
v.
PEOPLE of State of Colorado, Defendant in Error.
No. 19034.
Supreme Court of Colorado, En Banc.
November 2, 1959.
*724 Alfred Z. Craddock, Pueblo, for plaintiff in error.
Duke W. Dunbar, Atty. Gen., Frank E. Hickey, Deputy Atty. Gen., Gerald Harrison, Asst. Atty. Gen., for defendant in error.
MOORE, Justice.
Plaintiff in error was found guilty of committing an assault upon the person of Ellsee Taylor, a police officer of the city of Pueblo. The case was tried to a jury. Judgment and sentence of the court was that defendant be confined in the county jail for a period of ninety days.
Over objection of defendant's attorney, a knife allegedly used by the accused in committing the assault was admitted in evidence. Defendant assigns error to the admission thereof, and asserts that the evidence considered in the light most favorable to the people's case was insufficient as a matter of law to support the verdict.
The basis of the contention that the knife was improperly admitted in evidence is that when the case was tried before a Justice of the Peace, Officer Taylor gave testimony which was inconsistent with that given by him upon the trial in the county court. This testimony related to his identification of the knife as being that which was used by the accused. There is no merit to this argument. The alleged inconsistency went to the credibility of the witness and the weight to be given to his testimony, and not to the admissibility of the exhibit.
The evidence was ample to support the verdict and no good purpose would be served in lengthening this opinion by relating the details thereof.
The judgment is affirmed.